Citation Nr: 1048105	
Decision Date: 12/28/10    Archive Date: 01/03/11

DOCKET NO.  07-33 183	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a previously denied claim for entitlement to service connection 
for a residual disability due to a right arm injury.  

2.  Whether new and material evidence has been received to reopen 
a previously denied claim for entitlement to service connection 
for low back disorder.  

3.  Whether new and material evidence has been received to reopen 
a previously denied claim for entitlement to service connection 
for right elbow disorder. 

4.  Whether new and material evidence has been received to reopen 
a previously denied claim for entitlement to service connection 
for bilateral wrist disorder (now claimed as nerve damage).

5.  Entitlement to service connection for residuals of a right 
arm injury. 

6.  Entitlement to service connection for low back disorder.

7.  Entitlement to service connection for right elbow disorder. 

8.  Entitlement to service connection for bilateral wrist 
disorder, claimed as nerve damage. 

9.  Entitlement to service connection for left elbow disorder.

10.  Entitlement to service connection for neck disorder, claimed 
as nerve damage. 

11.  Entitlement to an initial evaluation in excess of 30 percent 
for posttraumatic stress disorder (PTSD). 

12.  Entitlement to a compensable evaluation for residual scar on 
the back of the head. 

13.  Entitlement to an effective date prior to January 30, 2006 
for grant of service connection for PTSD.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel 



INTRODUCTION

The Veteran served on active duty in the United States Marine 
Corps from July 1968 to July 1972, and in the United States Army 
from June 1976 to July 1982.  The Veteran served in Vietnam from 
August 1969 to October 1969. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from December 2006 and September 2007 rating decisions 
of the Department of Veterans Affairs (VA) Regional Office in 
Waco, Texas (RO).  

In the December 2006 rating decision, the RO reopened the 
previously denied claim for service connection for bilateral 
wrist disorder, but continued and confirm the denial of the claim 
on its merits, and it declined to reopen the previously denied 
claims for right arm injury, low back disorder, right elbow 
disorder, and PTSD, because no new and material evidence had been 
received.  It also denied service connection for left elbow 
disorder and neck disorder, and a compensable evaluation for 
residual scar on the back of the head.  The Veteran appealed the 
denial of his claims. 

By the way of a September 2007 rating decision, the RO reopened 
the Veteran's claim for service connected for PTSD based on 
additional evidence that verified his in-service stressor, and it 
awarded service connection and assigned a 30 percent evaluation, 
effective from January 30, 2006.  The Veteran appealed the 
assigned evaluation and effective date. 

The Veteran appeared at a hearing before the Board in July 2010.  
A copy of the hearing transcript has been associated with the 
claims folder.

The issues of entitlement to service connection for right elbow 
disorder, bilateral wrist disorder, right arm injury, low back 
disorder, neck disorder, and left elbow disorder, are addressed 
in the REMAND portion of this document and are being remanded to 
the RO via the Appeals Management Center (AMC), in Washington, 
DC. VA will notify the Veteran if further action is required on 
his part.

The Board notes that the Veteran has indicated that he has 
retired from employment in part because of his service-connected 
disabilities.  See the report of the January 2008 VA examination 
for mental disorders, page. 4.  A claim for entitlement to total 
disability due to individual unemployability (TDIU) is part of an 
increased rating claim when such claim is raised by the record.  
Rice v. Shinseki, 22 Vet. App. 447 (2009).  This matter has not 
been addressed by the RO, and it is referred back for appropriate 
action. 


FINDINGS OF FACT

1.  In December 1997, the RO denied the Veteran's petition to 
reopen his claim of service connection for right elbow disorder 
and it denied the claim for service connection for bilateral 
wrist disorder; he did not file a timely appeal.

2.  The evidence added to the record since the December 1997 
decision is neither cumulative nor redundant and, by itself or in 
connection with the evidence previously assembled, relates to an 
unestablished fact necessary to substantiate the claim and raises 
a reasonable possibility of substantiating the claim of service 
connection for right elbow disorder.

3.  The evidence added to the record since the December 1997 
decision is neither cumulative nor redundant and, by itself or in 
connection with the evidence previously assembled, relates to an 
unestablished fact necessary to substantiate the claim and raises 
a reasonable possibility of substantiating the claim of service 
connection for bilateral wrist disorder.

4.  In June 2003, the RO denied the Veteran's petition to reopen 
his claims of service connection for right arm injury and low 
back disorder; he did not file a timely appeal.

5.  The evidence added to the record since the June 2003 rating 
decision is neither cumulative nor redundant and, by itself or in 
connection with the evidence previously assembled, relates to an 
unestablished fact necessary to substantiate the claim and raises 
a reasonable possibility of substantiating the claim of service 
connection for right arm injury.

6.  The evidence added to the record since the June 2003 rating 
decision is neither cumulative nor redundant and, by itself or in 
connection with the evidence previously assembled, relates to an 
unestablished fact necessary to substantiate the claim and raises 
a reasonable possibility of substantiating the claim of service 
connection for low back disorder.

7.   The residual scar on the back of the Veteran's head is 
manifested by a well-healed, stable, and superficial scar on the 
scalp at the occipital area; it does not meet any of 
characteristics of disfigurement or cause any functional 
impairment.  

8.   The service-connected PTSD is manifested by a disability 
picture that more nearly approximates that of occupational and 
social impairment with reduced reliability and productivity and 
difficulty in establishing effective work and social 
relationships.

9.  A June 2003 rating decision determined that new and material 
evidence had not been received to reopen the claim for 
entitlement to service connection for psychiatric disorder and 
the RO notified the Veteran that his petition to reopen a claim 
of service connection for psychiatric disorder had been denied in 
June 2003. 

10.  The Veteran is shown to have applied to reopen his claim of 
service connection for PTSD on January 30, 2006.

11.  The record does not reflect that VA received any other 
statement by the Veteran or his representative received between 
the June 2003 rating decision and January 30, 2006, which might 
indicate intent to submit an application to reopen his claim for 
service connection for a psychiatric disorder.





CONCLUSIONS OF LAW

1.  New and material evidence has been submitted to reopen the 
claim of service connection for right elbow disorder.  38 
U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156 (2010).

2.  New and material evidence has been submitted to reopen the 
claim of service connection for bilateral wrist disorder.  38 
U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156 (2010).

3.  New and material evidence has been submitted to reopen the 
claim of service connection for a residual disability of a right 
arm injury.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 
3.156 (2010).

4.  New and material evidence has been submitted to reopen the 
claim of service connection for low back disorder.  38 U.S.C.A. 
§§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156 (2010).

5.  The criteria for a compensable rating for residual scar on 
the back of the head have not been met. 38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 
4.3, 4.7, 4.118, Diagnostic Codes 7800, 7801, 7802, 7803, 7804 
(as in effect prior to October 23, 2008).

6.  The criteria for a 50 percent evaluation for PTSD have been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.130, Diagnostic Code 9411 
(2010).

7.  An effective date for the award of service connection for 
PTSD prior to the date of receipt of the Veteran's claim to 
reopen on January 30, 2006 is not assignable under the law.  38 
U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.155, 3.400 (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim. 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

Initially, the Board notes that the issues of entitlement to 
higher disability evaluations and an earlier effective date for 
grant of service connection for PTSD are downstream issues, 
arising from the initial evaluation assigned for the disability 
once the RO awarded service connection.  For downstream issues, 
no VCAA notice is required.  Hartman v. Nicholson, 483 F.3d 1311 
(Fed. Cir. 2007).

The RO provided VCAA notice letters to the Veteran in March 2006 
and December 2008.  The letters notified the Veteran of what 
information and evidence must be submitted to substantiate a 
claim for service connection, a claim to reopen, and for 
increased evaluations for service-connected disabilities.  The 
letters notified the Veteran of the information and evidence that 
must be provided by the Veteran and what information and evidence 
would be obtained by VA.  He was also told to inform VA of any 
additional information or evidence that VA should have, and was 
told to submit evidence in support of his claims to the RO.  The 
content of the letters complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).

The March 2006 notice letter informed the Veteran that in order 
for evidence to qualify as new, the evidence must be submitted to 
VA for the first time, and in order for evidence to be material, 
the evidence must pertain to the reason the claim was denied.  
See Kent v. Nicholson, 20 Vet. App. 1 (2006).  The letter 
specifically identified why the Veteran's claims for right elbow 
disorder, right arm injury and back disorders were previously 
denied, but it failed to inform the Veteran on his claim for 
bilateral wrist disorder.  Regardless, any defective notice is 
nonprejudicial to the Veteran and is harmless error, because the 
previously denied claim is reopened in the decision below. 

The requirements of VCAA also include notice of a disability 
rating and an effective date for award of benefits if service 
connection is granted. Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006). The Veteran was provided with notice of the type of 
evidence necessary to establish a disability rating and effective 
dates in December 2008.

The claims were most recently readjudicated in the April 2010 
Supplemental Statements of the Case, thus curing any lack of 
timeliness of notice.  Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).

The record establishes that the Veteran has been afforded a 
meaningful opportunity to participate in the adjudication of his 
claims. Thus, there is no prejudice to the Veteran in the Board's 
considering this case on its merits. Therefore, the Board finds 
the duty to notify provisions of the VCAA have been fulfilled, 
and any defective notice is nonprejudicial to the Veteran and is 
harmless error.

The Board finds that all relevant evidence has been obtained with 
regard to the Veteran's claims, and the duty to assist 
requirements has been satisfied.  All available service treatment 
records were obtained.  VA and private treatment records were 
obtained and associated with the claims folder.  The Veteran 
reported that he was not receiving treatment for the PTSD.  There 
is no identified relevant evidence that has not been obtained for 
review.

VA examinations were provided.  The Veteran was afforded a VA 
examination in July 2006 to evaluate the severity of his residual 
scar, and VA examinations in November 2006, June 2007, and 
January 2008 were provided to evaluate the severity of the 
Veteran's PTSD.  These examination reports are adequate for VA 
adjudication purposes.  See Barr v. Nicholson, 21 Vet. App. 303 
(2007).  The Board finds that there is sufficient competent 
medical evidence on file for the Board to make a decision on the 
claim.

The Board finds that all relevant evidence has been obtained with 
regard to the Veteran's petitions to reopen, and that the duty to 
assist requirements has been satisfied.  The VCAA imposes a duty 
upon VA to seek relevant treatment records in all cases.  38 
C.F.R. § 3.159(c)(1)-(3).

Under the circumstances, the Board finds that there is no 
reasonable possibility that further assistance would aid the 
Veteran in substantiating the claims.  Hence, no further notice 
or assistance to the Veteran is required to fulfill VA's duty to 
assist him in the development of the claims.  Smith v. Gober, 14 
Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001).

2.  New and Material Evidence

The governing regulations provide that an appeal consists of a 
timely filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  38 C.F.R. § 20.200.  Rating actions from 
which an appeal is not perfected become final.  38 U.S.C.A. § 
7105; 38 C.F.R. § 20.1103. 

A final decision cannot be reopened unless new and material 
evidence is presented. 38 U.S.C.A. § 5108.  The Secretary must 
reopen a finally disallowed claim when new and material evidence 
is presented or secured with respect to that claim. Knightly v. 
Brown, 6 Vet. App. 200 (1994).

New evidence means existing evidence not previously submitted to 
agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2010).

Only evidence presented since the last final denial on any basis 
(either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented), will be evaluated in the context of the entire 
record. Evans v. Brown, 9 Vet. App. 273 (1996).

In order to establish whether new and material evidence has been 
submitted, the credibility of the evidence, although not its 
weight is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 
513 (1992).

In this case, the RO previously denied the Veteran's claims for 
service connection for right elbow disorder, bilateral wrist 
disorders, right arm disorder and back disorder.  

In a December 1997 rating decision, the RO declined to reopen a 
claim for right elbow disorder, because new and material evidence 
had not been received that showed a current disorder that was 
incurred in or caused by service.  In that rating decision, it 
also denied a claim for service connection for bilateral wrist 
disorder, because the evidence did not show that current 
diagnosed disorders that were related to service.   

In a June 2003 rating decision, the RO declined to reopen 
previously denied claims for right arm injury and low back 
disorder, because no new and material evidence had been received 
that showed current disorders that were incurred in or caused by 
service.   The Veteran was notified shortly after each of these 
decisions, respectively, but he did not file an appeal to either.  
The December 1997 and June 2003 rating decisions are final.  38 
U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

In order to reopen this claim, new and material evidence must be 
submitted. 38 U.S.C.A. § 5018; 38 C.F.R. § 3.156.  In January 
2006, the Veteran petitioned to reopen his claims.

The Board finds the evidence submitted since the December 1997 
and June 2003 rating decisions, respectively, to be new and 
material.  The additional evidence of record consists primarily 
of VA treatment records, which reflect current diagnoses for the 
Veteran's disorders since last final rating decisions, 
respectively.  Since the December 1997 rating decision, the 
additional evidence of record shows that the Veteran has current 
diagnoses for right cubital tunnel syndrome and bilateral carpal 
tunnel syndrome and since the June 2003, rating decision it shows 
that the Veteran has current diagnoses for arthritis in his right 
shoulder and right ulnar nerve damage.  See VA treatment records.  
Further, an additional VA treatment record indicates a positive 
nexus between the Veteran's chronic low back pain and his 
service.  See VA treatment record dated July 2002.  

The additional evidence is new because it had not been previously 
submitted to agency decision makers, and is neither cumulative 
nor redundant.  This evidence is material because it also 
addresses unestablished facts.

Moreover, evidence raises a reasonable possibility of 
substantiating the claim because it establishes that the Veteran 
has current diagnoses for right elbow, bilateral wrist, right arm 
and low back disorders, and it suggests a nexus between the 
Veteran's low back disorder and his service.  Thus, the evidence 
of record is new and material.

In conclusion, the Board finds that the evidence received since 
the December 1997 and June 2003 rating decisions, respectively, 
is new and material and the claims of service connection for 
right elbow disorder, bilateral wrist disorders, right arm injury 
and back disorder are reopened.


3.  Increased Evaluations 

Disability evaluations are determined by the application of the 
facts presented to a schedule of ratings that is based on the 
average impairment of earning capacity caused by a given 
disability.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  When 
evaluating the severity of a disability, VA will consider the 
entire history of the disability including records of social 
impairment.  See 38 C.F.R. § 4.126(a); Peyton v. Derwinski, 1 
Vet. App. 282 (1991).

The Board will consider whether separate ratings may be assigned 
for separate periods of time based on facts found, a practice 
known as "staged ratings." Fenderson v. West, 12 Vet. App. 119 
(1999); Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007) 
(staged ratings may be assigned during the appeal of any 
increased rating claim).

It is not expected that all cases will show all the findings 
specified; however, in all instances it is expected that there 
will be sufficient findings as to identify the disease and the 
disability there from, and to coordinate the rating with the 
identified impairment of function.  38 C.F.R. § 4.21.  Where 
there is a question as to which of two rating evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria required 
for that rating. Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either event, 
or whether a preponderance of the evidence is against a claim, in 
which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990). Any reasonable doubt will be resolved in 
favor of granting the veteran's claim.  38 U.S.C.A. § 5107; Ortiz 
v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. § 
3.102.



Scar

The Veteran seeks a compensable evaluation for residual scar on 
the back of his head.  

Disability due to scars are rated under a general set of criteria 
applicable to skin found at 38 C.F.R. § 4.118.  The Board notes 
preliminarily that on September 23, 2008, VA amended the criteria 
for evaluating scars.  See 73 Fed. Reg. 54,708 (Sept. 23, 2008).  
The amendments, however, are only effective for claims filed on 
or after October 23, 2008, although a claimant may request 
consideration under the amended criteria.  In this case, the 
Veteran has not requested such consideration.  As the Veteran's 
claim for a compensable evaluation was received on January 30, 
2006, the amendment is not applicable in this instance and will 
not be applied here.

The Veteran's residual scar is currently rated as noncompensable 
pursuant to the criteria for disfigurement of the head, face, or 
neck under 38 C.F.R. § 4.118, Diagnostic Code 7800.  Under 
Diagnostic Code 7800, ratings may be based on the number of 
characteristics of disfigurement present.  The eight 
characteristics of disfigurement, as listed in Note 1, include 
the following: (1) scar five or more inches (13 or more 
centimeters) in length; (2) scar at least one-quarter inch 
(0.6 centimeters) wide at widest part; (3) surface contour of 
scar elevated or depressed on palpation; (4) scar adherent to 
underlying tissue; (5) skin hypo- or hyper- pigmented in an area 
exceeding six square inches (39 square centimeters); (6) skin 
texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an 
area exceeding six square inches (39 square centimeters); (7) 
underlying soft tissue missing in an area exceeding six square 
inches (39 square centimeters); and (8) skin indurate and 
inflexible in an area exceeding six square inches (39 square 
centimeters).  A rating of 10 percent requires one characteristic 
of disfigurement.  A rating of 30 percent is warranted where 
there are two or three characteristics of disfigurement, a rating 
of 50 percent is warranted where there are four characteristics 
of disfigurement, and a rating of 80 percent is warranted where 
there are six or more characteristics of disfigurement.  Ratings 
of 30, 50, and 80 percent are also warranted where there is 
visible or palpable tissue loss and additional symptomatology.

It is noted that when the schedule does not provide a zero 
percent evaluation for in a Diagnostic Code, a zero percent 
evaluation will be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.

Here, the record shows that the Veteran's scar was most recently 
evaluated in a July 2006 VA examination for skin disorders.  The 
examination report shows the Veteran has a well-healed scar on 
the back of his head.  The Veteran denied symptoms of pain, but 
he reported that there was some dullness sensation associated 
with the scar.  Physical examination revealed a 15 centimeter 
(cm) flat, normal textured, stable, superficial scar on the scalp 
at the occipital area.  There was no evidence of pain on 
palpitation, adherence to the underlying tissue, or elevation or 
depression of the surface contour of the scar.  No inflammation, 
edema, keloid formation, or abnormal coloring of the skin was 
observed.  There was no limitation of motion or function 
associated with the scar.  The examiner diagnosed an 
asymptomatic, healed scar on occipital area of the head.  

Based on the evidence of record, the Board finds that the Veteran 
is not entitled to a compensable rating under Diagnostic Code 
7800.  See 38 C.F.R. § 4.118.  At no point does the evidence of 
record indicate that the Veteran does not have a scar five or 
more inches (13 or more centimeters) in length, a scar at least 
one-quarter inch (0.6 centimeters) wide at the widest part, 
surface contour of scar elevated or depressed on palpation; scar 
adherent to underlying tissue, hypo- or hyper-pigmented skin in 
an area exceeding six square inches (39 square centimeters); 
abnormal skin texture (irregular, atrophic, shiny, scaly, etc.) 
in an area exceeding six square inches (39 square centimeters), 
underlying soft tissue missing in an area exceeding six square 
inches (39 square centimeters) or indurated and inflexible skin 
in an area exceeding six square inches (39 square centimeters).  
Thus, the Veteran does not have at the minimum one characteristic 
of disfigurement.  See 38 C.F.R. § 4.118, Diagnostic Code 7800. 

The Board has considered the Veteran's subjective complaints of 
dullness, or lack of sensation of the tissue under the scar.  
Regardless, the VA examiner found that the residual scar is 
asymptomatic, and it does not cause any limitation of motion or 
functional loss.  A compensable evaluation is not warranted any 
of the applicable diagnostic codes.  See 38 C.F.R. § 4.118, 
Diagnostic Codes 7800, 7801, 7802, 7803, 7804 (as in effect prior 
to October 23, 2008).

Finally, the Board finds that the service-connected disability 
picture is not so exceptional or unusual as to warrant referral 
of the claim for increase for extraschedular consideration.  
There is no indication of record that the severity of the 
Veteran's disability satisfies the requirements for a compensable 
evaluation under 38 C.F.R. § 4.118.  The symptomatology 
associated with the Veteran's disability does not present an 
exceptional disability picture beyond the available schedular 
evaluation for his service-connected residual scar.  The 
currently assigned noncompensable evaluation is adequate, and no 
referral is required.  See 38 C.F.R. §§ 3.321(a), 4.1; see also 
Thun vs. Peak, 22 Vet.App. 111 (2008)(noting that when the 
appellant's disability picture is contemplated by the regular 
rating schedule, then the assigned schedular evaluation is 
adequate and no further consideration is required).    

In sum, the Board finds that a compensable evaluation is not 
warranted for residual scar.  The medical evidence does not show 
that the Veteran's meets the criteria associated with at least 
one disfigurement characteristic under Diagnostic Code 7800.  See 
38 C.F.R. § 4.118.  At no point does the evidence of record 
indicate that a compensable rating is warrated for residual scar.  
Hart, 21 Vet. App.  at 505.  The preponderance of the evidence is 
against the claim.  Consequently, the benefit of the doubt does 
not apply.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also 
Ortiz, 274 F.3d at 1364.  The claim must be denied. 



PTSD 

The Veteran seeks an initial evaluation in excess of 30 percent 
for PTSD.  He contends that his disability is more severe than 
the criteria associated with the currently assigned evaluation. 

The Veteran's disability has been rated as 30 percent under a 
general set of criteria applicable to mental disorders found at 
38 C.F.R. § 4.130.

The rating criteria for rating mental disorders read as follows:

A 100 percent rating requires total occupational and social 
impairment, due to such symptoms as: gross impairment in thought 
processes or communication; persistent delusions of 
hallucinations; grossly inappropriate behavior; persistent danger 
of hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; memory loss 
for names of close relatives, own occupation or own name.

A 70 percent rating requires occupational and social impairment, 
with deficiencies in most areas, such as work, school, family 
relations judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability with 
periods of violence) spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a worklike setting); inability 
to establish and maintain effective relationships.

A 50 percent rating requires occupational and social impairment 
with reduced reliability and productivity due to such symptoms 
as: flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of motivation 
and mood; difficulty in establishing effective work and social 
relationships.

A 30 percent rating requires occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).

A 10 percent rating requires occupational and social impairment 
due to mild or transient symptoms that decrease work efficiency 
and ability to perform occupational tasks only during periods of 
significant stress, or symptoms controlled by continuous 
medication.

A noncompensable rating is assigned when a mental condition has 
been formally diagnosed, but symptoms are not severe enough 
either to interfere with occupational or social functioning or to 
require continuous medication.

38 C.F.R. § 4.130, Diagnostic Code 9411.

The Court has held that GAF scores are a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness." See Carpenter 
v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. 
App. 266 (1996) (citing the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS (4th ed.), 
p. 32).

GAF scores ranging between 51 to 60 reflect more moderate 
symptoms (e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers or 
co-workers).

Here, the Veteran's disability due to PTSD was most recently 
evaluated in January 2008.  That examination report shows that 
the Veteran denies any treatment for his symptoms.  He complained 
of nightmares, startling easily, and anger management, and he 
feels that his symptoms are moderate in severity.  The Veteran 
denied a history of suicide attempts.  The examiner noted that 
the Veteran reported that he was presently single, but he had 
been married six times, and he had no close friends or social 
support system.  

On mental status examination, the examiner observed that the 
Veteran had logical speech, he was goal directed, he made good 
eye contact and he was oriented times three.  There was no 
evidence of delusions, hallucinations, suicidal or homicidal 
ideations, impaired hygiene, or cognitive impairment.  The 
Veteran denied a history of panic attacks and he reported no 
history of obsessive rituals.  He reported that he felt tired 
most of the time, which he related to waking frequently during 
the night from nightmares.  The examiner noted that when pressed 
about the nightmares, the Veteran stated that he is often unable 
to recall the content of his dreams.  The diagnosis was PTSD and 
personality disorder.  The examiner assigned the Veteran a GAF 
scaled score of 60.  The examiner opined that the severity of the 
Veteran's disability due to PTSD was mild to moderate, and the 
examiner further opined that his symptomatology resulted in 
minimal occupational and social impairment.  It was also 
determined that the severity of his symptoms had not changed 
since the last VA examination.  

The Board finds that, for the entire appeal period, the service-
connected PTSD is shown to more closely approximate the criteria 
for a 50 percent evaluation.

In determining that the Veteran meets the criteria for a 50 
percent evaluation, the service-connected disability picture is 
found to have been manifested by a level of occupational and 
social impairment that was approaching that of reduced 
reliability and productivity and difficulty in establishing 
effective work and social relationships for the period in 
question.

The medical evidence for this time period shows that the service-
connected PTSD is manifested by symptoms of depression, anxiety, 
irritability, sleep impairment, and symptoms associated with PTSD 
including re-experiencing, avoidance, and hyperarousal.  See the 
January 2008 and the June 2007 VA examination reports.  The 
Veteran reported that the symptoms were present every day.  

There is evidence of difficulty establishing effective social 
relationships.  The record shows that the Veteran had been 
divorced at least 4 times.  He reported having no friends and no 
social support system.  He did not have a relationship with his 
children or family.  The June 2007 VA examination report notes 
that the PTSD caused moderate impairment in social functioning.  
The January 2008 VA examination report notes that the PTSD 
symptoms were mild to moderate.  

The Veteran's GAF score due to the PTSD ranged from 55 to 60 
which is indicative of more moderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning (e.g., 
few friends, conflicts with peers or co-workers).  The examiner 
who performed the June 2007 VA examination opined that the PTSD 
caused reduced reliability and productivity.  The record shows 
that the Veteran's degree of impairment has remained unchanged.  

Accordingly, in resolving all reasonable doubt in the Veteran's 
favor, a 50 percent rating is assigned for the service-connected 
PTSD for the entire period of the appeal.  

The Board finds on review of the record that a disability 
evaluation higher than 70 percent for the service-connected PTSD 
is not assignable in this case.  

The medical evidence establishes that the PTSD does not cause 
deficiencies in most areas such as work, school, family 
relations, judgment, thinking, or mood.  There is no evidence of 
deficiencies in judgment or thinking.  See the June 2007 and 
January 2008 VA examination reports.  

While there is evidence of some impairment of occupational 
functioning, the service-connected PTSD is not shown to have 
caused a deficiency in this area.  The VA examiners note minimal 
to moderate occupational impairment and note that the Veteran's 
medical problems appear to prevent his from being gainfully 
employed.  

Regarding mood, the VA examination reports indicate that the 
Veteran's mood was angry.  However, the anger appears to be 
related to the Veteran's longstanding disagreement with VA and 
there is no evidence the anger is due to the PTSD.  

There is evidence that the PTSD causes deficiencies in family 
relations.  While the VA examination reports note mild to 
moderate impairment in social functioning, the record also shows 
that the Veteran has had several divorces, has no friends, has no 
contact with his family, and has no social support system.   

Accordingly, on this record, the Board finds that the service-
connected PTSD overall does not produce or more nearly resemble a 
disability picture manifested by deficiencies in most areas.  The 
service-connected PTSD does not meet the criteria that would 
warrant the assignment of a rating higher than 50 percent under 
the rating schedule for evaluation of mental disorders.  38 
C.F.R. § 4.7.

Accordingly, the Board concludes that affording the Veteran the 
benefit of the doubt, the medical evidence supports the 
assignment of a 50 percent disability evaluation and no higher 
for the PTSD for the entire appeal period.  See 38 C.F.R. 
§ 4.130, Diagnostic Code 9411; see Fenderson, supra.

Finally, the Board finds that the service-connected disability 
picture is not as exceptional or unusual as to warrant referral 
of the claim for increase for extraschedular consideration.  
There is no evidence that the Veteran was hospitalized due to the 
PTSD.  The evidence shows that the Veteran's service-connected 
PTSD causes mild to moderate interference with employment and 
this is addressed by the 50 percent rating under 38 C.F.R. 
§ 4.130.  The symptomatology associated with the Veteran's 
disability does not present an exceptional disability picture 
beyond the available schedular evaluation for his service-
connected PTSD.  The currently assigned 50 percent rating is 
adequate, and no referral is required.  See 38 C.F.R. §§ 
3.321(a), 4.1; see also Thun vs. Peak, 22 Vet.App. 111 (2008) 
(noting that when the appellant's disability picture is 
contemplated by the regular rating schedule, then the assigned 
schedular evaluation is adequate and no further consideration is 
required).    

In sum, the Board finds that a 50 percent disability evaluation 
is warranted for PTSD.  The medical evidence shows that the 
Veteran's disability is manifested by mild to moderate 
symptomatology which is productive of reduced reliability and 
productivity and difficulty establishing and maintaining 
effective relationships.  Thus, the claim for a higher disability 
rating for PTSD is granted to that extent.   

4.  Earlier Effective Date 

The Veteran seeks entitlement to an effective date prior to 
January 30, 2006 for the award of service connection for PTSD.  
The Veteran contends that he had an appeal pending since 1982 for 
service connection for mental health disorder, and he should be 
entitled to an effective date from the date when he first filed 
his claim. 

Generally, the effective date of an award based on an original 
claim, a claim reopened after final adjudication, or a claim for 
increase, of compensation, dependency and indemnity compensation, 
or pension, shall be fixed in accordance with the facts found, 
but shall not be earlier than the date of receipt of application 
thereof.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.

The law provides that when service connection is granted based on 
a claim which has been finally denied and subsequently reopened 
by the submission of new and material evidence, the effective 
date is the date of VA receipt of the new claim, or the day 
entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 
38 C.F.R. § 3.400(q),(r); Sears v. Principi, 16 Vet.App. 244 
(2002), aff'd 349 F3d 1225 (2003).

A specific claim in the form prescribed by the Secretary must be 
filed in order for benefits to be paid or furnished to any 
individual under the laws administered by VA. 38 U.S.C.A. § 
5101(a); 38 C.F.R. § 3.151(a).  A "claim" or "application" is a 
formal or informal communication in writing requesting a 
determination of entitlement or evidencing a belief in 
entitlement to a benefit. 38 C.F.R. § 3.1(p).  An informal claim 
is any communication indicating intent to apply for one or more 
benefits.  The benefit being sought must be identified.  38 
C.F.R. § 3.155.  An informal claim must also be in writing.  
Rodriguez v. West, 189 F.3d 1351 (Fed. Cir. 1999); see also 
Szemraj v. Principi, 357 F.3d 1370 (2004) (defining when the 
"identification" requirement of 38 C.F.R. § 3.155(a) is met); 
Miguel v. Principi, 15 Fed. App. 857 (2001) (Federal Circuit 
declined to reverse interpretation in Rodriguez that an informal 
claim must be written) (non-precedential).

VA is required to look to all communications from the appellant, 
which may be interpreted as applications or claims, formal and 
informal, for benefits.  In particular, VA is required to 
identify and act on informal claims for benefits.  38 U.S.C.A. § 
5110(b)(3); 38 C.F.R. §§ 3.1(p), 3.155(a); See Servello v. 
Derwinski, 3 Vet. App. 196 (1992).

The date of receipt shall be the date on which a claim, 
information or evidence was received at VA.  38 U.S.C.A. § 
101(30); 38 C.F.R. § 3.1(r).  Here, the evidence of record shows 
that the Veteran's claim for service connection for a psychiatric 
disorder, to include PTSD, has a long procedural history.  His 
original claim for service connection for anxiety, nervous 
condition was first denied in 1976.  The Veteran was notified 
this determination in a letter dated May 1976.  The Veteran did 
not appeal.  This rating decision is final. 

After his second period of service, the Veteran filed another 
claim for service connection for psychiatric disorder, identified 
as PTSD.  See the statement received on September 10, 1984.  The 
claim was denied in an April 1985 rating decision.  The Veteran 
did not appeal and this decision became final.   

The Veteran sought to reopen his claim four times, and he was 
subsequently denied by the RO in December 1992, December 1997, 
April 2002, and June 2003, respectively.  It is noted that the 
Veteran initiated an appeal after the December 1997 rating 
decision, but he failed to perfect his appeal with a timely 
substantive appeal.  See 38 C.F.R. § 20.302(b).  After the June 
2003 rating decision, he again sought to reopen his previously 
denied claim for service connection for PTSD in January 2006.  

In this case, the Veteran's claim was last finally adjudicated in 
the RO's June 2003 rating decision.  See 38 U.S.C.A. §§ 511(a), 
7103; 38 C.F.R. §§ 20.302, 20.1103.  The record shows that VA 
received the Veteran's request to reopen his previously denied 
claim for service connection for PTSD on January 30, 2006.  The 
record does not reflect that VA received any other statement by 
the Veteran or his representative received between the June 2003 
rating decision and January 30, 2006, which might indicate intent 
to submit an application to reopen his claim.  See 38 C.F.R. § 
3.155. 

The Board acknowledges that after the August 2002 rating 
decision, VA received a February 2003 statement from the Veteran, 
in which he stated his desire for a  "reopening" of his claim 
for service connection for PTSD.  The RO treated the Veteran's 
statement as intent to reopen his previously denied, and 
subsequently adjudicated it as such.  Even if reading this 
statement liberally as a notice of disagreement to the August 
2002 rating decision, the Veteran did not timely perfect an 
appeal after he received the notice of the June 2003 re-
adjudication of his claim (which would be liberally constructed 
as a statement of the case).  VA did not receive another 
correspondence the Veteran until January 2006, which is well 
beyond the period to file a timely substantive appeal.  See 
38 C.F.R. § 20.302(b).  

The law and VA regulations concerning this issue are quite clear, 
as set forth above: the effective date for a grant of service 
connection after a final disallowance can be no earlier than the 
date of receipt of the claim to reopen.  Since the RO has 
assigned the date of receipt of the Veteran's application to 
reopen his claim - January 30, 2006- as the effective date for 
the grant of service connection, no earlier date may be assigned.  
See 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(q),(r).

For the foregoing reasons, the claim for an effective date prior 
to January 30, 2006, for the award of service connection for 
PTSD, must be denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine; however, as the preponderance of the evidence is 
against the appellant's claim, that doctrine is not applicable in 
the current appeal.  38 U.S.C.A. 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1991); Alemany v. Brown, 9 Vet. App. 518, 519 
(1996). 

ORDER

As new and material evidence had been received to reopen the 
claim of service connection for right elbow disorder, the appeal 
to this extent is allowed, subject to further action as discussed 
herein below.

As new and material evidence had been received to reopen the 
claim of service connection for bilateral wrist disorder, the 
appeal to this extent is allowed, subject to further action as 
discussed herein below.

As new and material evidence had been received to reopen the 
claim of service connection for a disability due to a right arm 
injury, the appeal to this extent is allowed, subject to further 
action as discussed herein below.

As new and material evidence had been received to reopen the 
claim of service connection for back disorder, the appeal to this 
extent is allowed, subject to further action as discussed herein 
below. 

A compensable evaluation for residual scar on back of the head is 
denied.  

Entitlement to a 50 percent disability evaluation for PTSD is 
granted. 

An effective date prior to January 30, 2006, for the grant of 
service connection for PTSD, is denied.




REMAND

As noted above, with regard to the claims for service connection 
for right elbow disorder, bilateral wrist disorder, low back 
disorder and right arm injury, VA has received additional 
evidence which is sufficient to reopen the Veteran's claims; 
however, additional development is needed for these claims, as 
well as the claims for service connection for left elbow disorder 
and neck disorder, prior to adjudication of the claims.  A remand 
is needed to provide the Veteran with VA examination(s) and to 
obtain medical nexus opinions. 

VCAA specifically provides that the duty to assist includes 
providing a medical examination or obtaining a medical opinion 
when such an examination or opinion is necessary to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).

The record shows that the Veteran has been treated for, and 
diagnosed with bilateral cubital tunnel syndrome, bilateral 
carpal tunnel syndrome, arthritis in the lumbar spine, arthritis 
in his right shoulder, and right ulnar nerve damage.  The Veteran 
contends that his current disorders are related to injuries he 
incurred in service.  In particular, the Veteran has testified to 
incidents where he incurred injuries to his back and upper 
extremities, including one incident where he fell on his back and 
wrist after a mortar attack blew him off a hill during his 
service in Vietnam. 

Moreover, a review of his service treatment records shows 
radiographic evidence of disk fusion in the cervical spine (April 
1970), a left bicep injury (February 1970), left wrist sprain 
(October 1971), hand pain (June 1979), chronic low back pain 
(August 1981), cervical spine pain (October 1981), right arm pain 
(November 1981), and multiple joint pains (May 1982).  The May 
1982 separation examination report indicates that the examiner 
noted that the Veteran had a 6 year history of multiple joint 
pain with weather changes and recurrent low back pain.  

It is noted that the Veteran has been previously afforded a 
general VA examination in August 1997 in conjunction with his low 
back, wrist and elbow claims.  The examination revealed 
radiographic evidence of mild osteoarthritis in the lumbar spine, 
decreased range of motion in the wrists, and a well-healed scar 
on the right elbow.  It was noted that the osteoarthritis in the 
lumbar spine was consistent with age, but no other medical 
opinion was provided at that time.  Additionally, as noted above, 
a July 2002 VA treatment record indicates a nexus between the 
Veteran's chronic low back pain and his service.  

The Board finds that the Veteran should be afforded VA 
examination(s) to determine the nature and etiology of his 
current low back, neck and upper extremity disorders.  In 
particular, the examiner should be instructed to identify the 
nature of the Veteran's right and left elbow disorders, bilateral 
wrist disorder, low back disorder, neck disorder, and right arm 
disorder, and to determine whether any diagnosed disorder is 
etiologically related to any period of the Veteran's service. 

Prior to any examination, the RO/AMC should seek the Veteran's 
assistance in obtaining any outstanding records of pertinent VA 
or private treatment. 

Accordingly, the case is REMANDED for the following action:

1.	Ask for the Veteran's assistance in 
obtaining any outstanding records of 
pertinent VA or private treatment. 
 
2.	Schedule the Veteran for VA neurologic and 
orthopedic examinations in conjunction 
with his claims for service connection for 
right and left elbow disorders, bilateral 
wrist disorder, low back disorder, neck 
disorder, and right arm disorder.  The 
claims folder must be provided to and 
reviewed by the examiner in conjunction 
with the examination.  All indicated tests 
and studies should be performed, and all 
findings should be set forth in detail.  

In the examination report(s), the 
examiner(s) should identify the exact 
nature of any disability of the low back, 
neck, right arm, right elbow, left elbow, 
and bilateral wrists, and report all 
pertinent diagnoses.  The examiner should 
provide an opinion whether it is at least 
as likely as not that any diagnosis is 
etiologically related to the Veteran's 
service including the symptoms in service 
and the injuries in service.  The examiner 
should comment on any pertinent findings 
reviewed in the claims folders, in 
particular those contained in a previous 
examination report.  

All findings and conclusions, accompanied 
by a rationale, should be set forth in a 
legible report.
Any opinions expressed by the examiner 
should be accompanied by a clear 
rationale.

3.	 Following completion of all indicated 
development, the RO/AMC should re-
adjudicate the issues remaining on appeal 
in light of all the evidence of record.  
If any benefit sought on appeal is not 
granted, a Supplemental Statement of the 
Case should be furnished to the Veteran 
and his representative.  They should be 
afforded a reasonable opportunity to 
respond thereto.  Thereafter, if 
indicated, the case should be returned to 
the Board for the purpose of appellate 
disposition.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




____________________________________________
C. L. KRASINSKI
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) 
(2010).




 Department of Veterans Affairs


